Citation Nr: 1146695	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-35 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected right foot plantar fasciitis.  


2.  Entitlement to an initial rating in excess of 10 percent for service-connected left foot plantar fasciitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1995 to May 2007.  

This case came to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision in which the RO, in pertinent part, granted service connection for right and left foot plantar fasciitis and assigned an initial 10 percent rating.  The Veteran perfected a timely appeal.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

The issue of entitlement to service connection for bilateral knee disability, to include as secondary to service-connected left and right foot plantar fasciitis appears to  have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a rating in excess of 20 percent for service-connected left and right foot plantar fasciitis on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since service connection, the Veteran's service-connected right foot plantar fasciitis has been productive of a moderately severe foot injury.

2.  Since service connection, the Veteran's service-connected left foot plantar fasciitis has been productive of a moderately severe foot injury


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent initial disability rating for the service-connected right foot plantar fasciitis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).

2.  The criteria for the assignment of a 20 percent initial disability rating for the service-connected left foot plantar fasciitis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (1) (2011). 

In a May 2009 written statement, the Veteran indicated that a 20 percent rating would satisfy her appeal.  The Board notes that a claimant can choose to limit the appeal to a claim for less than the maximum rating.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  As such and in light of the Board's favorable decision on the Veteran's increased rating claim, the Board finds that all notification and development action needed to fairly adjudicate this appeal has been accomplished. 

II.  Pertinent Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2011) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45  (2011).  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011). 

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Veteran's left and right foot plantar fasciitis, are currently rated, by analogy, as 10 percent disabling, pursuant to 38 C.R.R. § 4.71a, Diagnostic Codes 5299-5284.  See 38 C.F.R. §§ 4.20, 4.27 (2011) (A hyphenated code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned). Under Diagnostic Code 5284, for other foot injuries, a 10 percent rating is warranted for moderate impairment; a 20 rating is warranted for moderately severe impairment; and a, maximum, 30 percent rating is warranted for servere impairment.

III.  Analysis

The Veteran has contended that her bilateral plantar fasciitis disability more nearly approximates the 20 percent rating criteria.  

In a May 2009 written statement the Veteran stated that her bilateral plantar fasciitis is no longer mild but chronic.  She stated that walking was difficult and that she does therapy on her own to reduce the foot problem and that she still wears splints overnight to help stretch the tendon in the foot.  The Veteran also indicated that this condition has been affecting her work as well.  

A July 2007 VA examination report shows that she wears foot splints on both feet at night.  She also uses inserts which helps with the pain.  The Veteran reported not being able to stand or walk for very long periods of time due to foot pain.  She can walk 1 block and stand for 20 minutes.  

A January 2009 VA examination report shows that the Veteran complained of daily bilateral aching foot pain with prolonged standing or walking on her arch and heels.  The Veteran reported taking 800 mg of Ibuprofen 2 times a day.  She reported being able to stand for 15-30 minutes and walk 1/4 mile.  Heel inserts are needed as an assistive device.  The examiner noted that although the Veteran stated she can only stand for a few minutes and walk a few years she walked down 2 hallways without problems and stood for 10 minutes during the foot and joint examination with no difficulty.  (The Board notes that in a May 2009 written statement the Veteran reported that the doctor was leading the Veteran down the hallway quite fast and that the Veteran asked her to slow down as she was limping).   

Upon examination there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  There was evidence of tenderness on the heel.  The examiner diagnosed the Veteran with mild bilateral flat feet with heel spurs and found the condition to have a mild impact on chores, shopping, and exercise.  Specifically, she goes shopping but she does not go for a long time and she does her chores but takes rest and standing and cooking for a long time can cause pain.  

A June 2010 VA examination report shows that the Veteran reported very sharp intermittent pain in both feet.  This pain occurs whether she is on her feet or not but walking makes her symptoms worse.  The condition has gotten progressively worse since its onset.  The response to treatment has been poor.  The Veteran reported taking 800 mg of ibuprofen for pain twice daily which helps with the pain.  Other treatments have included cortisone injections, physical therapy, and orthotic inserts.  The Veteran reported pain in the left and right foot while walking, as well as, swelling (at rest), heat (while standing, walking, and at rest), redness (while walking, at rest), stiffness (while standing, while walking, at rest), fatigability (while standing, while walking), weakness (while standing, while walking), and lack of endurance (while standing and walking).  

The Veteran reported flare-ups that occur weekly or more often.  And last less than one day, usually one hour.  The Veteran reported that shopping has become very difficult to do secondary to the amount of walking this requires.  Low seats and trying to stand back up from sitting is very difficult, especially during flare-ups.  

The examiner noted that there was evidence of swelling, tenderness, and abnormal weight bearing.  When standing up, the Veteran bears weight only on the balls of her feet.  Her heels don't touch the floor, as pressure on her heels causes her to have pain.  Gait is antalgic and Veteran ambulates with the assistance of a cane and orthotic shoe inserts.  

The Veteran has decreased mobility, weakness, and decreased strength as a result of her disability.  The examiner found that the Veteran's disability has a moderate impact on her ability to do chores, has a mild impact on bathing, has a severe impact on shopping and toileting, and prevents exercise, sports, and recreation.  

After evaluating the medical and lay evidence of record and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral plantar fasciitis disability more nearly approximates the 20 percent rating criteria.  

The record evidence shows that the Veteran's bilateral plantar fasciitis has been moderately severe since grant of service connection.  The evidence shows that the Veteran's disability has caused her chronic pain and daily discomfort.  In addition the Veteran has had to employ the use of a cane as an assistive device as well as use orthotic inserts and night splints.  The Veteran's ability to stand for prolonged periods or walk distances has also been impacted.  Most notably, at the Veteran's most recent VA examination, the VA examiner found that the Veteran's disability prevents her from exercising, or participating in sport or recreation and has a severe impact on toileting and shopping.  Thus, the Veteran's disability appears to more nearly approximate a moderately severe foot disability.  

Notwithstanding the Veteran's statement that she was seeking a 20 percent rating, the Board has considered whether the Veteran would be entitled to the higher, maximum, 30 percent rating.  However, the evidence does not indicate that the Veteran's disability is of a severe nature.  Looking at the disability as a whole, it has not caused interference with her daily activities of grooming, dressing, driving, or traveling.  

A 30 percent evaluation under Diagnostic Code 5284 is not warranted because the disability picture does not more nearly approximate a severe disability.  See 38 C.F.R. § 4.7.  For comparison purposes, in order to warrant a 30 percent disability rating for the Veteran's left and right foot plantar fasciitis under the provisions of Diagnostic Code 5276, for pronounced acquired flatfoot there would need to be marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).  

The Board notes that the June 2010 VA examiner reported that the Veteran had pes cavus.  Therefore the Board has considered whether the Veteran's disability would be entitled to a higher rating under that criteria.  For a 30 percent evaluation to be assigned under the provisions of Diagnostic Code 5278, for pes cavus, there would need to be multiple significant problems involving marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2011).  The evidence of record does not show such conditions to be present.  

The Board has also considered whether there are other appropriate diagnostic codes for application under which a higher rating would be warranted.  However, as the Veteran's service connected disability did not reflect a bilateral severe flatfoot, a unilateral pronounced flatfoot, or a severe malunion of the tarsal or metatarsal bones, Diagnostic Codes 5276 and 5283 do not apply. 






ORDER

Entitlement to a 20 percent disability rating for right foot plantar fasciitis is granted.  

Entitlement to a 20 percent disability rating for left foot plantar fasciitis is granted.  


REMAND

Under 38 C.F.R. § 3.321(b)(1) (2011), an extraschedular rating may be assigned in the case of "an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  In this case, the Veteran, at her June 2010 VA examination, indicated that her service-connected right and left foot plantar fasciitis have caused interference with her employment such that the Veteran contended that her service-connected disability has had a significant effect on her employment because of decreased mobility, weakness, fatigue, decreased strength, and pain.  The Veteran stated that she changed employment from food services to Fitness First center after her foot surgery because she could not wear the steel toed shoes that were required in the kitchen.  She stated that she had to leave her job at Fitness First as a sports representative secondary to the required walking and activity that exacerbated her bilateral foot condition.  In addition the Veteran's representative, in a November 2011 Appellant's Brief, contended that the Veteran's current symptomatology warrant a higher evaluation than the schedule for rating disabilities allows.  Therefore, the record reasonably raises the question of whether the Veteran's disability presents an exceptional disability picture which has markedly interfered with her employment pursuant to 38 C.F.R. § 3.321(b) (1).  

The Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation & Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b) " or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996). 

The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extraschedular consideration pursuant to the procedures of 38 C.F.R. §§ 3.321(b)(1) and further may determine, after an initial review by the authorities pursuant to §§ 3.321(b)(1), the propriety of assigning an extraschedular evaluation.  Smallwood, supra (acknowledging that precedent did "not limit the [Board's] duty to consider whether an extra-schedular rating should be addressed by the appropriate official"); Floyd, supra ("38 C.F.R. § 3.321(b)(1) acts as a funnel to channel requests for an extraschedular rating through certain officials who possess the delegated authority to assign such a rating in the first instance") (emphasis in original).  Thus, the Board determines that remand for consideration of the issues of entitlement to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted. 

In order to give the Veteran every consideration with respect to the present appeal, and to ensure full compliance with due process requirements in light of the holdings of the Court and the VA General Counsel, it is the opinion of the Board that additional development of the record is required. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the Veteran of the elements of a claim for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and permit her the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary. 

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, following a review of the entire claims file, readjudicate the Veteran's claims, in light of all pertinent evidence and legal authority.  The RO should consider whether the criteria for submission for assignment of an extraschedular rating for disabilities of the right and left plantar fascia, pursuant to 38 C.F.R. § 3.321(b)(1) are met.  If such criteria are met, the case should be referred to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action. 

The RO's adjudication of the rating assigned for the Veteran's disabilities should include consideration of whether staged ratings, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007) (a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made) are appropriate.  If the benefit sought is not granted to the Veteran's satisfaction, send him and her representative a Supplemental Statement of the Case and give them time to respond to it before returning the case to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


